Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2018

The Court of Appeals hereby passes the following order:

A18A0924. DARION CHRIS BARKER v. THE STATE.

      In 1994, the trial court entered its judgment of conviction and sentence after
Darion Chris Barker pled guilty to possession of cocaine with intent to distribute and
possession of marijuana. In 2013, Barker filed a motion for an out-of-time appeal,
which the trial court denied on April 16, 2013. On Friday, May 17, 2013, Barker filed
a notice of appeal to this Court. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995).
      Barker’s notice of appeal is untimely, as it was filed 31 days after entry of the
order denying his motion for an out-of-time appeal. Consequently, this appeal is
hereby DISMISSED for lack of jurisdiction.1

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  01/29/2018
                                                I certify that the above is a true extract f rom
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.




      1
         While it has no bearing on the timeliness of Barker’s appeal, we note                   the
significant delay between the filing of the notice of appeal and the transmission of             the
case from the trial court to this Court in November 2017, and emphasize                          the
importance of the trial court clerk’s duty to expeditiously prepare and transmit                 the
record to this Court. See OCGA § 5-6-43 (a).